Action to collect a judgment commenced in the Common Pleas of Allen county, in which West Penn. Ry. Co. was plaintiff and Pennsylvania Co. and Wheeling Traction Co. were defendants.
The parties are herein referred to as plaintiff and defendant as they appear in the trial court.
In February, 1916, a locomotive belonging to the Penna. Co. and a street car belonging to the Traction Co. collided and several parties were injured.
Later some of these parties sued the two companies jointly and secured judgments against them!. The West Penn. Co. paid these judgments, claiming that it was to their in-terset to do so, and this action was to collect from the judgment debtors.
The Comm'on Pleas found for plaintiff. The Court of Appeals affirmed the Common Pleas.
Defendant claims error on the ground that the West Penn. Co. and the Traction Co. are one and the samfe and that, in view of the fact that the Traction Co. was never served in this action, the same is really a case of collusion and fraud to m'ake the Penna. Co. pay the entire amount.
Also, that in view of the fact that the West Penn. Co. already has a judgment against the two defendants which it acquired by purchase, nothing can be gained by giving them another.